Citation Nr: 0638433	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-41 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability. 

2.  Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from November 1966 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision.  In September 
2006, the veteran appeared at a hearing at the RO before the 
undersigned. 


FINDINGS OF FACT

1. At his September 2006 hearing, prior to the promulgation 
of a decision in the appeal, the veteran indicated that he 
was requesting a withdrawal of the appeal for service 
connection for a cervical spine disability.  

2.  Service medical records are negative for any complaints 
or treatment for a back problem during service.  

3.  There is no evidence of arthritis of the spine within one 
year following discharge from active military service; the 
sacralization of the fifth lumbar vertebra is a congenital 
anomaly.

4.  The preponderance of the evidence is against a finding 
that the veteran's current back disability is related to his 
active military service or events therein.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of 
the claim for service connection for cervical spine 
disability by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  A back disability was not incurred during or aggravated 
by active military service, nor may arthritis of the spine be 
presumed to have been incurred therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2003, March 
2005, October 2005, and March 2006.  The RO specifically 
informed the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
to submit any evidence in his possession pertaining to his 
claim.  He was also notified of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

1.  A cervical spine disability.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal 
regarding service connection for cervical spine disability 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

2.  A lumbar spine disability.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

There were no findings of low back disability in the service 
medical records and the examination at discharge revealed a 
normal spine.  A June 2005 letter from J.E. Nix, M.D. noted 
that the veteran had a congenital effusion between L5-S1.  
Also, the November 2005 VA examination report noted an 
assessment of sacralization of L5 with abnormal anatomy.  
Congenital and developmental defects are also not 
disabilities for which service connection can be granted.  38 
C.F.R. § 3.303 (c).

However, the evidence also reflects that the veteran 
currently has acquired lumbar spine disability.  A June 2005 
letter from J.E. Nix, M.D. noted that the veteran had 
osteoarthritis and osteophytes in the lower back.  Also, the 
November 2005 VA examination report noted that the veteran 
had degenerative changes from L3-S1.    

There are two different opinions as to whether the acquired 
lumbar spine disability is related to service.  The first is 
a  June 2005 letter from Dr. Nix who opined that the 
veteran's lower back disability could be related to his 
service duties and that his service could have exacerbated 
his pre-existing disability.   The second is the November 
2005 VA examination report, which was completed in 
conjunction with a review of the claims folder and 
examination of the veteran's lumbar spine.  Based upon review 
of the veteran's history and physical examination, the 
examiner opined that it was less likely than not that the 
veteran's current back pain was made worse by service.  It 
was added that it was less likely than not that the veteran's 
time in service made any other degenerative changes worse.  
In support of this assertion, the examiner cited that the 
veteran's degeneration seemed to be a global lesion through 
the lumbar spine and during service the veteran was pain free 
in the lower back.  The examiner opined that the veteran's 
abnormal anatomy finally succumbed to wear and tear over the 
years as he was nearly 60 years old at the time of the 
examination.  The examiner further stated that he did not 
think the veteran's activities in service caused aggravation 
and degeneration as much as it was the accumulation of the 
aging process.   

The opinion by Dr. Nix raises the possibility that lumbar 
spine disability was aggravated in service, but does not 
comment on the likelihood of that possibility and is in that 
way less persuasive than the VA opinion.  An evaluation of 
the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

The Board finds that the VA examination report is more 
complete and thorough than Dr. Nix's letter.  The VA 
examination report was based upon a thorough review of the 
claims folder and contemporaneous physical examination of the 
veteran.  The VA examiner offered ample support for his 
opinion, while Dr. Nix offered no support or factual 
discussion for his conclusion.  Dr. Nix did not discuss the 
veteran's history at all nor did he suggest that he had 
considered it in reaching his opinion.  Therefore, the Board 
finds the VA examination report is more probative than Dr. 
Nix's letter.  A clear preponderance of the evidence is 
against finding that any acquired lumbar spine disability is 
related to service.   

To the extent that the veteran has asserted that his lumbar 
spine disability is related to service, as a lay person, he 
has no competence to give a medical opinion or diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  


ORDER

The appeal for service connection for a cervical spine 
disability is dismissed.

Service connection for a lumbar spine disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


